



WARNING

The
President of the panel hearing this appeal directs that the following should be
attached to the file:

An order
restricting publication in this proceeding under ss. 486.4(1), (2), (2.1),
(2.2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall
continue.  These sections of
the Criminal Code
provide:

486.4(1)         Subject
to subsection (2), the presiding judge or justice may make an order directing
that any information that could identify the victim or a witness shall not be
published in any document or broadcast or transmitted in any way, in
proceedings in respect of

(a)       any
of the following offences;

(i)         an
offence under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170,
171, 171.1, 172, 172.1, 172.2, 173, 210, 211, 213, 271, 272, 273, 279.01,
279.011, 279.02, 279.03, 280, 281, 286.1, 286.2, 286.3, 346 or 347, or

(ii)        any
offence under this Act, as it read at any time before the day on which this
subparagraph comes into force, if the conduct alleged involves a violation of
the complainants sexual integrity and that conduct would be an offence
referred to in subparagraph (i) if it occurred on or after that day; or

(iii)       REPEALED:
S.C. 2014, c. 25, s. 22(2), effective December 6, 2014 (Act, s. 49).

(b)       two
or more offences being dealt with in the same proceeding, at least one of which
is an offence referred to in paragraph (a).

(2)       In
proceedings in respect of the offences referred to in paragraph (1)(a) or (b),
the presiding judge or justice shall

(a)       at
the first reasonable opportunity, inform any witness under the age of eighteen
years and the victim of the right to make an application for the order; and

(b)       on
application made by the victim, the prosecutor or any such witness, make the
order.

(2.1)
Subject to subsection (2.2), in proceedings in respect of an offence other than
an offence referred to in subsection (1), if the victim is under the age of 18
years, the presiding judge or justice may make an order directing that any
information that could identify the victim shall not be published in any
document or broadcast or transmitted in any way.

(2.2) In
proceedings in respect of an offence other than an offence referred to in
subsection (1), if the victim is under the age of 18 years, the presiding judge
or justice shall

(a) as
soon as feasible, inform the victim of their right to make an application for
the order; and

(b) on
application of the victim or the prosecutor, make the order.

(3)       In
proceedings in respect of an offence under section 163.1, a judge or justice
shall make an order directing that any information that could identify a
witness who is under the age of eighteen years, or any person who is the
subject of a representation, written material or a recording that constitutes
child pornography within the meaning of that section, shall not be published in
any document or broadcast or transmitted in any way.

(4)       An
order made under this section does not apply in respect of the disclosure of
information in the course of the administration of justice when it is not the
purpose of the disclosure to make the information known in the community. 2005,
c. 32, s. 15; 2005, c. 43, s. 8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29;
2014, c. 25, ss. 22, 48; 2015, c. 13, s. 18.

486.6(1)         Every
person who fails to comply with an order made under subsection 486.4(1), (2) or
(3) or 486.5(1) or (2) is guilty of an offence punishable on summary
conviction.

(2)       For
greater certainty, an order referred to in subsection (1) applies to prohibit,
in relation to proceedings taken against any person who fails to comply with
the order, the publication in any document or the broadcasting or transmission
in any way of information that could identify a victim, witness or justice
system participant whose identity is protected by the order. 2005, c. 32, s.
15.





COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Carlson, 2018 ONCA 157

DATE: 20180214

DOCKET: C61862

MacPherson, Huscroft and Trotter JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Shaun Joseph Carlson

Appellant



Shaun Joseph Carlson, acting in person

Deborah Calderwood, for the respondent

Howard Krongold, duty counsel

Heard: February 7, 2018

On appeal from the conviction entered on September 3,
2015 and the sentence imposed on February 25, 2016 by Justice Maureen D.
Forestell of the Superior Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals his convictions for sexual
assault and other offences related to events on May 8, 2013. He was sentenced
to eight years imprisonment.

[2]

On appeal, Mr. Krongold, on behalf of the
appellant, argues that the trial judge erred in her handling of the s. 276
application, and in how she dealt with the underlying issue in her final
reasons for judgment.

[3]

We disagree. The complainants inconsistency on
her relationship with an acquaintance was fully appreciated by the trial judge.
She rightly concluded that further details about the complainants potential
sexual relationship with her friend would not have realistically advanced the
motive theory of the defence. While the trial judge could have used stronger
language in her reasons for judgment when referring to this aspect of the
complainants evidence, and its impact on her credibility, we are satisfied that
the trial judge appreciated the importance of this problem in her evidence.

[4]

Moreover, this aspect of the trial judges
reasons must be read within the context of the reasons as a whole. The trial
judge made a very thorough and careful appraisal of the evidence of the
complainant. She did the same with the appellant, whose evidence was rejected
along the path to finding him guilty beyond a reasonable doubt. All of her
findings are well-grounded in the evidence. We would not interfere.

[5]

The appeal is dismissed.


